MEMORANDUM2
Joan Gunn appeals pro se the district court’s judgment following a jury verdict in favor of her former employer, the California Department of Consumer Affairs, in her action alleging violations of the Ameri*642cans with Disabilities Act, 42 U.S.C. §§ 12101-12213, and the California Fair Employment and Housing Act, Cal. Gov’t Code §§ 12900-12996. We dismiss.
Appellee contends that Gunn’s appeal should be dismissed for her failure to comply with Fed. R.App. P. 10(b)(2). We agree.
“If the appellant intends to urge on appeal that a finding or conclusion is unsupported by the evidence or is contrary to the evidence, the appellant must include in the record a transcript of all evidence relevant to that finding or conclusion.” Fed. R.App. P. 10(b)(2). “When an appellant fails to supply a transcript of a district court proceeding, we may dismiss the appellant’s appeal or refuse to consider the appellant’s argument.” Portland Feminist Women’s Health Ctr. v. Advocates for Life, Inc., 877 F.2d 787, 789 (9th Cir.1989).
Gunn contends that the defendant did not provide evidence to support the jury’s verdict, yet Gunn has failed to supply this court with a transcript of the relevant district court proceedings. Although appellee’s answering brief notified Gunn of the possibility of dismissal due to our lack of a transcript, Gunn faked to address this issue in her reply brief.
Accordingly, we dismiss the appeal for failure to comply with Fed. R.App. P. 10(b)(2). See Syncom Capital Corp. v. Wade, 924 F.2d 167, 169 (9th Cir.1991) (per curiam).
DISMISSED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.